PER CURIAM.
This is an action for damages for injuries allegedly suffered in an automobile collision. The plaintiff appeals from a judgment entered upon a jury verdict for the defendant.
Only one ruling is assigned as error pursuant to ORS 19.010. The trial court permitted the defendant to cross-examine the plaintiff about former litigation in which the plaintiff had alleged that he had received injuries in automobile collisions.
One of the issues in the case was the extent, if any, to which the plaintiff’s present physical complaints were causally related to the intersection collision out of which the action arose. The plaintiff’s physical condition following former accidents was, therefore, relevant. There was no error in permitting the defendant to cross-examine the plaintiff concerning his former injuries and what he said about them in other litigation. Brigham v. S. P. Company, 78 Or Adv Sh 591, 390 P2d 669 (1964).
Affirmed.